EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Maier on 3/12/21.

The application has been amended as follows: 
1. (Currently Amended) A method for producing a hollow structure, the method comprising: 
producing a plated composite which is formed by plating a surface of a core and which has a plating layer, the plated composite having part of the core exposed from the plating layer; and 
turning a part corresponding to the core into a hollow part by dissolving and removing the core by a solvent which dissolves the core but does not dissolve the plating layer, 
thereby producing a hollow structure whose skeletal part is the plating layer,
wherein the core is amphoteric metal and the solvent is an alkaline aqueous solution; 
wherein the core has a 0.001 to 1 mm thickness, and the plating layer has a 0.001 to 1 mm thickness, 

wherein the sheet-shaped member is sandwiched between two metal foils to fabricate the core, and 
further comprising a step of enclosing a heating medium in the hollow part in order for the hollow structure to be used as a radiator for an electronic apparatus.

Cancel claims 9-20, 23 and 26-30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The current set of limitations describing the fabrication of the core and the thicknesses of the different layers overcomes the prior art of record.
The closest prior art is that of US 2018/0143673 of Jenkins et al and US 2018/0164042 of Stellman et al which do not teach the sandwiched type structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794